Appeals from an order of the Supreme Court, Erie County (Rose H. Sconiers, J.), entered August 28, 2006 in a personal injury action. The order granted the motion of Quinn Wright, also known as West Seneca Welding, for summary judgment dismissing the complaint and cross claim against it and denied, the cross motions of plaintiffs and defendant Banner Metals, Inc. seeking, inter alia, to strike the answer of defendant Quinn Wright, also known as West Seneca Welding.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Same memorandum as in Call v Banner Metals, Inc. (45 AD3d 1470 [2007]). Present—Scudder, P.J., Martoche, Smith, Lunn and Pine, JJ.